Citation Nr: 0923245	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-34 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to 
include as due to exposure to herbicide agents.

2.  Entitlement to service connection for erectile 
dysfunction, to include as due to exposure to herbicide 
agents or to a prostate disorder or cancer.

3.  Entitlement to service connection for lymphoma, to 
include as due to exposure to herbicide agents or to bladder 
cancer.

4.  Entitlement to service connection for a prostate 
disorder, to include as due to exposure to herbicide agents 
or to bladder cancer.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
claims enumerated above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In his November 2008 substantive appeal, the Veteran 
requested a hearing before the Board in conjunction with his 
claims to be held in Washington, D.C.  In April 2009, he was 
informed that his requested hearing had been scheduled for 
July 13, 2009.  In response to this notification, the Veteran 
contacted his representative, and requested, due to medical 
reasons, that his hearing be changed from a hearing in 
Washington, D.C., to a hearing to be held via videoconference 
from his local RO.  Because the Veteran has requested that 
his hearing be changed for good cause, the Board concludes 
that a remand is necessary in order that the RO may schedule 
him for a video hearing.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2008).
Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing to 
be held via videoconference from the RO 
in Nashville, Tennessee.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




